Citation Nr: 0433527	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for recurrent pleurisy, 
residuals of spontaneous pneumothorax, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from April 1943 to 
April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO). This case was previously before the 
Board and in April 2001 it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The December 2002 VA pulmonary function test included both 
pre-drug and post-drug testing.  Based on these finding the 
veteran's current 10 percent rating was confirmed.  The 
record shows that the veteran underwent a 2002 VA pulmonary 
function test in June 2004.  This test only included pre-drug 
testing.  However, the pre-drug test findings indicate that 
the veteran's service connected pulmonary problem may have 
worsened.  In order to ensure that the veteran has every 
opportunity to establish his claim the Board finds that a 
current examination is warranted.  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be scheduled for 
VA examination by a pulmonary specialist 
to determine, nature and severity of the 
residuals of the recurrent spontaneous 
pneumothorax.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination In addition to pulmonary 
function test any other tests and 
studies, deemed necessary should be 
conducted.  The examiner is to be 
informed that the pulmonary function test 
must include pre and post drug testing.  
If the veteran's physical condition 
prevents the completion of the Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) 
the examiner should so state.  A complete 
rational for any opinion expressed should 
be included in the report.

2.  Thereafter, the RO is requested to 
re-adjudicate the issue in appellate 
status.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




